Citation Nr: 1335321	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1978 until July 1979 and from December 1979 until April 1981.  The record reflects that the Veteran received an other than honorable discharge in lieu of Court Martial for his service from December 1981 until May 1984.  As such, this period does not qualify for VA benefits.  38 C.F.R. § 3.12.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the RO. 

On his June 2009 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  The Veteran was notified that his hearing was scheduled for April 2013.  The record reflects that the Veteran failed to report to the April 2013 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board is of the opinion that further development is necessary.  Specifically, the duty to assist has not been satisfied.

A review of the record reflects there may be missing service treatment records.  The RO obtained records from the Veteran's first two periods of service; however, the records in the claims file do not include an enlistment examination for the Veteran's first period of service from September 1978 until July 1979.  Additionally, records from the Veteran's hospitalization at Walter Reed Army Medical Center prior to his discharge from service in July 1979 appear to be incomplete.  An August 1981 private medical record noted a history of a prior psychiatric hospitalization at Walter Reed Hospital in 1979 for three months.  While the RO requested records from Walter Reed, only a narrative summary was obtained.  This narrative summary dated in May 1979 indicates that the Veteran received several other consultations while seen at Walter Reed, including social work services, art therapy, hypnosis therapy, recreational therapy, occupational therapy and psychological testing.  These tests and consultation records are not presently associated with the claims file.  These records are clearly relevant and should be obtained.  38 C.F.R. § 3.159.

The record also reflects the Veteran is in receipt of Social Security Administration (SSA) benefits.  Specifically, the Veteran reported in January 1991 that he was on Social Security because of his schizophrenia.  Therefore, a search for the complete file from the SSA should be undertaken. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all service treatment records, including but not limited to any entrance examinations for the period of service from September 1978 until July 1979, through official channels or from any other appropriate source.  These records should be associated with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  The RO/AMC should obtain the complete copies of any inpatient hospitalization records from Walter Reed Army Medical Center beginning in May 1979, including but not limited to social work services, art therapy, hypnosis therapy, recreational therapy, occupational therapy and psychological testing.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  The RO/AMC should obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims, to include reconsideration under 38 C.F.R. § 3.156(c) if any relevant service department records are received from the above requests and any VA examinations deemed necessary.  

5.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).









